UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1125


RENE ROBINSON,

                 Plaintiff - Appellant,

          v.

EQUIFAX;   EXPERIAN;    TRANSUNION,    BOARD   MEMBERS     AND/ALL
EMPLOYEE ET SEQ.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:10-cv-00084-BO)


Submitted:   April 21, 2011                 Decided:     April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rene Robinson, Appellant Pro Se.    Tasheika Hinson, JONES DAY,
Atlanta, Georgia; Ginny E. Hawkinson, STRASBURGER & PRICE, LLP,
Frisco, Texas; Barry Goheen, KING & SPALDING, LLP, Atlanta,
Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rene     Robinson    appeals       the    district     court’s     order

dismissing    her     complaint       against       Equifax,     Experian,     and

Transunion, for allegedly violating the Fair Credit Reporting

Act, 15 U.S.C. §§ 1681-1681(u) (2006).                  We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                Robinson v. Experian,

No. 4:10-cv-00084-BO (E.D.N.C. Jan. 26, 2011).                  We dispense with

oral   argument     because    the    facts    and     legal    contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2